Citation Nr: 1223782	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-33 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertensive arteriosclerotic heart disease or ischemic heart disease.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1963 and from January 1966 to January 1985.  He served in the Republic of Vietnam from January 1967 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) of Manila, the Republic of the Philippines, which denied entitlement to service connection for hypertensive arteriosclerotic heart disease.  This denial was confirmed in rating decisions issued in April 2009 and August 2011.  

The August 2011 rating decision also denied entitlement to service connection for hypertension.  A review of the claims file and of the Virtual VA System fails to reflect the submission of a notice of disagreement with respect to the denial of that issue.  Such issue is thus not presently in appellate status.

The Veteran had requested a Board hearing in his August 2009 VA Form 9.  
In an April 2012 statement, he expressed his desire to cancel such hearing.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred hypertensive arteriosclerotic heart disease or ischemic heart disease in service as a result of herbicide exposure.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

A veteran, who, during active military service, served in the Republic of Vietnam (Vietnam) during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309 (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) by adding, among other disabilities, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) with some exceptions irrelevant in this case must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's service in Vietnam during the requisite period has been confirmed; therefore, his exposure to herbicides is presumed.  The remaining question is whether a qualifying disease or disability became manifest to a degree of 10 percent or more at any time after service.  

The Veteran received a VA examination in October 2010, where the examiner noted that the claims file was not reviewed.  The absence of a history of myocardial infarction, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, or other heart disease was noted but it was unclear from what source that information was obtained.  The examiner noted that the Veteran was status post stroke with right sided hemiparesis.  An electrocardiogram revealed sinus tachycardia.  The Veteran was found to be unable to perform an exercise stress test as he was "stretcherborne" and unable to stand.  The report also indicated that a two dimensional echocardiogram was requested and scheduled but was not performed due to the Veteran's limitations.  

The VA examiner stated that there was no evidence of ischemic heart disease based on the available examination and electrocardiogram.  However, the examiner also noted that this was an inadequate work up for the assessment of the presence of the disease.  

The October 2010 examination is inadequate for several reasons.  First, the question in this case is whether any qualifying disease, including ischemic heart disease, which includes multiple diagnoses as listed above, manifested to 10 percent at any time since discharge.  As the examiner did not review the claims file, the examiner could only really determine whether the Veteran currently has the disease, which does not adequately answer the question at hand.  

Moreover, the examiner stated that the diagnostic testing performed at that time of the examination was inadequate for the purpose of determining the presence of the disease in question.  While the Veteran was unable to participate in two types of testing due to his physical limitations, the Board is aware of other alternatives for determining the presence of the disease, including stress testing, which do not require physical activity.  Those alternative tests were not considered.  Of course, the Board defers to the examiner's expertise when it comes to determining what medical tests are advisable in light of the Veteran's health.  However, the examiner must explain whether there are other types of tests in which the Veteran could safely participate and, if not, explain why this is the case.  

In any event, even if the Veteran is not able to participate in any additional testing or if he cannot attend a new VA examination, a VA examiner must provide an opinion as to whether or not ischemic heart disease or another qualifying disease manifested to 10 percent or more at any point since discharge from service based on a review of the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination with the October 2010 VA examiner to obtain the information and opinions requested in this remand.  If the same examiner is not available, schedule the Veteran for a new VA examination.  

The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner must determine whether ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) manifested to 10 percent or more at any point since discharge from service.  

The examiner is requested to discuss whether there is an option for testing for the presence of the disease in which the Veteran may participate.  

The examiner should provide a rationale for each opinion that takes into account the Veteran's reports of his history, the reported in-service exposures or events, and his current symptoms. 

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  If the Veteran is unable to attend a VA examination, the claims file should be forwarded to the October 2010 VA examiner, if available, or to a new, qualified examiner to obtain the information and opinions requested above based upon a review of the claims file.  (A failure to report for examination will, in this case, be deemed related to the Veteran's medical issues- thus, an opinion must be obtained even in the event of a "no show" for the examination.)

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

